IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





PD NOS. 1482-07; 1483-07; 1484-07; 1485-07;
1486-07; 1487-07; 1488-07 & 1489-07


STEPHEN RUFFIN, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
 FROM THE TENTH COURT OF APPEALS
CORYELL  COUNTY


Per curiam.  Keasler and hervey, JJ., dissent.


ORDER
	The petition for discretionary review violates Rule of Appellate Procedure 68.5,
because the grounds and reasons for review are longer than 15 pages.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.

En banc.

Delivered:   December 5, 2007
Do Not Publish.